Opinión concurrente y de conformidad del
Juez Presidente Señor Pons Núñez,
a la cual se une el Juez Asociado Se-ñor Hernández Denton.
Estamos conformes con la opinión del Tribunal en el pre-sente caso, mediante la cual se devuelve el caso al tribunal de instancia para ofrecer la oportunidad al recurrente José Granados Navedo y al recurrido Héctor L. Acevedo de pre-sentar ante dicho tribunal —de acuerdo con las reglas allí expuestas— la prueba que tengan para sustentar sus alega-ciones. Deseamos, sin embargo, señalar nuestra particular inquietud sobre los siguientes aspectos.
En primer lugar, nos preocupa especialmente la situación referente a las llamadas papeletas arrestadas. No solamente se trata de una mezcla de papeletas y de documentos acredi-tativos del derecho a votar de los electores, sino que además se da la circunstancia de que en un colegio existen más pape-letas que electores (Unidad 3 del Precinto 4) y, en otro, más electores que papeletas (Unidad 29 del Precinto 2). Ante esta situación, deben realizarse todos los esfuerzos posibles por *65obtener una explicación para lo sucedido y fijar las responsa-bilidades que pudieren corresponder, pues la situación apunta hacia una de las prácticas más lesivas a la integridad del proceso electoral. Nadie debe beneficiarse de las mismas ni de la imposibilidad de adjudicar los votos que esta situa-ción puede acarrear.
En segundo lugar, no podemos aceptar como alternativa viable la celebración de una nueva elección general. Nuestro criterio es que dicho remedio es contrario a lo vislumbrado por la Asamblea Legislativa —para la situación a que nos enfrentamos— al adoptar el Art. 6.015 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3275. En dicho artículo expre-samente se dispone, en lo pertinente, que “si se suscitare una impugnación parcial o total de la votación entre dos o más candidatos para algún cargo o cargos, y el Tribunal no pu-diera decidir cu[á]l de ellos resultó electo, ordenará una nueva elección en el precinto o precintos afectados ...”. (Enfasis suplido.) Es, por tanto, una elección limitada en el pre-cinto o precintos afectados lo previsto por la Asamblea Le-gislativa para situaciones como parece ser la presente. Ad-viértase que la Ley Electoral de Puerto Rico dispone una nueva elección general sólo en casos de empate. Véase el Art. 6.010 de la Ley Electoral, 16 L.P.R.A. see. 3270. Esa no es la situación planteada en este caso.
Adicionalmente, entendemos que una elección general en San Juan tendría un efecto devastador, porque representaría la anulación de los votos (disenfranchisement) de más de doscientos mil (200,000) electores que el 8 de noviembre de 1988 acudieron a las urnas a ejercer válidamente la franqui-cia electoral, todo ello como consecuencia de errores o irre-gularidades de las cuales no pueden ser responsabilizados. Además de privar del voto a aquellos que lo emitieron válida-mente el 8 de noviembre de 1988, y que por las razones que fueren no puedan acudir a emitirlo en la nueva elección, dicho proceso requeriría otra vez la movilización de más de *66doscientas mil (200,000) personas que ya ejercieron válida-mente su voto e “inyectarla] en el país las excitaciones, riva-lidades y animosidades que caracterizan la contienda pública y tiende a perturbar la paz comunitaria, estabilidad y seguri-dad de las instituciones”. P.P.D. v. Admor. Gen. de Elecciones, 111 D.P.R. 199, 329 (1981), opinión concurrente del Juez Asociado Señor Negrón García.
Reconocemos que una elección limitada en ciertos pre-cintos electorales acarrea también problemas precisamente como resultado del pequeño número de electores que ten-drían derecho a acudir a la misma. Puede válidamente soste-nerse que ello impondría una inmensa presión sicológica so-bre dichos electores y los expondría a presiones externas in-debidas más fuertes de las que actúan cuando el número de electores es mayor. Sin embargo, no creemos que dicha si-tuación pueda diferenciarse de la que pudiera darse en elec-ciones llevadas a cabo en municipios donde el número de electores es pequeño. Después de todo, ¿qué diferencia puede haber entre una nueva elección limitada, por ejemplo, a los colegios y unidades electorales donde ocurrió el pro-blema de las llamadas “papeletas arrestadas” y decretar elecciones en Maricao, Las Marías o Culebra en un caso en que ello fuere necesario para determinar el vencedor en una elección para Gobernador? Nótese que en dichos municipios votaron en las pasadas elecciones para candidatos a Alcalde tres mil seiscientos cuarenta y cuatro (3,644), cuatro mil no-vecientos setenta y nueve (4,979) y ochocientos treinta y tres (833) electores respectivamente, mientras que el total de electores que votaron en los colegios y unidades electorales en que ocurrió la anomalía de las llamadas “papeletas arres-tadas” asciende a más de cinco mil (5,000) electores. Por lo tanto, ¿no estamos hablando de sustancialmente el mismo número de electores? Entonces, ¿es que la impugnación de una elección del candidato a Gobernador no puede decidirse *67ordenando nna elección especial en el precinto o precintos en que se ocasione el problema que da lugar a la impugnación?
El remedio de ordenar una elección, general o limitada, en todo caso confronta problemas y peligros ineludibles. Sin embargo, ante la disyuntiva de una u otra, en caso de que los tribunales no puedan decidir cuál de los candidatos resultó electo una vez depurados los hechos, entonces se debe aten-der la letra clara de la Ley Electoral de Puerto Rico y orde-nar una nueva elección en el precinto o precintos afectados. En balance, es la mejor alternativa, pues atenuaría el inevitable impacto que toda elección tiene de avivar, propagar, agudizar las desavenencias ya imperantes y contribuir a au-mentar el desasosiego y malestar que esta situación ha gene-rado en la ciudadanía de San Juan.
Sin embargo, es de rigor señalar que el remedio pro-puesto por otros compañeros Jueces distinguidos de este Tribunal fue expresamente rechazado por el impugnador re-currente Granados Navedo, quien también deforma especí-fica solicitó que se devuelva el caso al tribunal de instancia. A esos efectos, en la vista oral que se celebrara en este Tribunal su abogado, Ledo. Alex González, expresó a preguntas de varios de los distinguidos compañeros Jueces:
HON. JUEZ ALONSO:
Compañero, ¿cuál es la posición del compañero sobre si este Tribunal debe ordenar una nueva elección en las unidades en particular en [las] que ha habido problemas?

LCDO. GONZALEZ:

Bueno, Señoría, yo creo que del análisis de la evidencia que hay una nueva elección no sería necesaria.
HON. JUEZ ORTIZ:
Sería innecesaria.

LCDO. GONZALEZ:


Sí, innecesaria.

HON. JUEZ ALONSO:
En las unidades en particular donde ha habido problemas.

*68
LODO. GONZALEZ:

Porque la evidencia que hay para que el elector comparezca y convalide su voto es amplia y es eficaz.
HON. JUEZ ALONSO:
Y en términos de cuál es la posición del compañero de si el Tribunal debe considerar la posibilidad de considerar una nueva elección para San Juan, a la totalidad de San Juan, no ya para las unidades en controversia.

LODO. GONZALEZ:


Yo no lo consideraría ni se lo recomendaría al Tribunal que lo hiciera.

HON. JUEZ HERNANDEZ DENTON:
O sea, de prevalecer su posición, sus argumentos ante este foro el remedio que usted considera que nosotros debemos adoptar es cuál exactamente.

LODO. GONZALEZ:

El remedio, Señoría, que nosotros solicitamos es que se cuenten los votos. Que se le permita al Sr. Granados Navedo pasar su prueba que consta en parte.
HON. JUEZ HERNANDEZ DENTON:
Que se devuelva al foro de instancia para que se le permita pasar la prueba.

LODO. GONZALEZ:

Que se devuelva al foro de instancia a pasar la evidencia que nosotros teníamos disponible para pasar en aquel mo-mento. (Énfasis suplido.) T.E. Supremo, págs. 24-26.
Véase, también, que la propia representación legal del re-currente Granados Navedo indica, al coincidir con la opinión del Tribunal, que la prueba sólo consta “en parte”. Devol-viendo el caso al foro de instancia se podrá obtener un cua-dro completo de lo sucedido que permita decidir cuál es el remedio a que tienen derecho las partes. Hay que concederle a ambas partes la oportunidad de presentar toda su prueba y, a base de los hechos que se estimen probados, determinar el remedio apropiado. Como regla general, y en ausencia de factores tales como los que pudiesen estar presentes en el *69caso de las papeletas arrestadas, si el resultado del análisis de toda la prueba fuere un empate es entonces que procede-ría ordenar una nueva elección general. 16 L.P.R.A. see. 3270. Si a base de dicho análisis no se pudiera decidir cuál de los candidatos resultó electo, entonces se debe ordenar una elección en el precinto o precintos afectados.

En fin, contrario a la impresión que parecen proyectar las opiniones disidentes, este Tribunal ha atendido los re-clamos del recurrente Granados Navedo en la decisión que emite hoy y coincide con él, en cuanto al remedio solicitado, sobre su posición en contra de que ordenemos una nueva elección y en cuanto a su apreciación de que es necesario devolver el caso para que se p%íeda ofrecer toda la prueba de que disponen las partes.


Lo que no debe hacer este Tribunal es, por un lado, con-cluir que existe evidencia para declarar a uno de los candi-datos vencedor y, por otro lado, propugnar una elección general. Con todo respeto, ello nos parece contrasentido.

—O—